EXHIBIT First Amendment To Stock Purchase Agreement This First Amendment to Stock Purchase Agreement (“First Amendment”), effective as of March 5, 2010, amends that certain Stock Purchase Agreement, effective as of February 9, 2010, (“Agreement”) between China Tel Group, Inc., a Nevada corporation (“Company”), and Isaac Organization, a Canadian corporation organized under the laws of Ontario (“Purchaser”). The following sections of the Agreement are amended as follows: 1.1Sale and Issuance of Series A Common Stock. Pursuant to the Agreement, the Company has issued and delivered to the Purchaser at the Closing of the Agreement 53,199,934 Shares (“Original Shares”).In addition, the Company shall cause to be issued and delivered to the Purchaser, and the Purchaser agrees to also Purchase, 53,199,934 additional Shares (“Additional Shares”).The aggregate of the Original Shares and the Additional Shares total 106,399,869 Shares (“Amended Purchased Shares”), which represents twenty-four percent (24%) of the total Shares. 2.1Purchase Price. The purchase price (“Amended Purchase Price”) for the Amended Purchased Shares is $320,000,000.The Amended Purchase Price is payable as follows: $1,000,000 previously paid at the Closing of the Agreement (“First Installment”); $10,000,000 paid upon the execution of this First Amendment (“Second Installment”); $20,000,000 on or before March 31, 2010 (“Third
